—Order, Supreme Court, New York County (Harold Tompkins, J.), entered July 1, 1992, which granted plaintiff’s motion for a protective order striking defendants’ demand for production of plaintiff’s 1987-1990 tax returns, unanimously affirmed, with costs.
The IAS Court has the discretion to excuse compliance with the ten-day limit of CPLR 3122 (see, Matter of Handel v Handel, 26 NY2d 853), and there was here no abuse of that discretion. Defendants did not make the required showing that the tax returns contain necessary information that could not be obtained elsewhere (see, Gordon v Grossman, 183 AD2d *322669). Concur — Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.